Citation Nr: 0115065	
Decision Date: 05/31/01    Archive Date: 06/04/01

DOCKET NO.  00-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an increased rating for missile wound 
residuals, Muscle Groups VII and VIII with fracture of the 
left (non-dominant) radius and ulna (forearm), currently 
rated as 30 percent disabling.

3.  Entitlement to an increased rating for missile wound 
residuals, Muscle Group V, left (non-dominant) upper arm, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for shell fragment 
wound residuals (SFW), with retained foreign bodies and 
scars, of the left elbow, right arm (including shoulder), 
right leg, left buttock, and face, currently rated as 10 
percent disabling.

5.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.

REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in San Diego, California.


REMAND

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Concerning the issue now on appeal involving an increased 
rating for the veteran's service-connected SFW, with retained 
foreign bodies and scars, of the left elbow, right arm 
(including shoulder), right leg, left buttock, and face, 
while this disorder was reported to be rated as "0 percent 
disabling" as shown as part of the February 2000 statement 
of the case, the Board is of the opinion that the issue is 
more appropriately stated as set forth on the title page of 
this decision.  Review of the record shows that the veteran 
was initially determined to be 10 percent disabled for this 
disorder by means of a February 1979 RO rating decision.  
Moreover, a finding of the institution of a reduction 
procedure concerning this issue is not shown by the evidence.  
The Board also notes that the 10 percent rating was effective 
in May 1978 (over 20 years) and thus is protected from 
reduction by the provisions of 38 C.F.R. § 3.952 (2000).  
Clarification of the currently assigned rating for this 
disability is necessary prior to appellate consideration, as 
well as a current examination to assess the nature and 
severity of the disability.  

Further review of the evidence of record shows that near the 
conclusion of an October 1994 VA PTSD examination report, it 
was mentioned that the veteran's mother was "currently the 
payee on his [the veteran's] Social Security disability 
income check, and/or his veteran's check."  Following a 
review of the evidence of record, it is noted that neither 
the decision of such an award, if rendered, nor the evidence 
on which the decision was based, is on file.  VA's duty to 
assist specifically includes requesting information from 
other Federal departments or agencies.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).  As such, an attempt 
should be made to obtain any and all records used by the 
Social Security Administration (SSA) in its development and 
adjudication of the veteran's claim.  

Additionally, it is noted that the relevant sections of the 
VA's Schedule for Rating Disabilities (Rating Schedule) 
dealing with evaluation of muscle injuries was changed, 
effective July 3, 1997.  These revisions include 38 C.F.R. §§ 
4.47 through 4.54, and 4.72, which were removed and reserved, 
and §§ 4.55, 4.56, 4.69, 4.73 and various diagnostic codes.

The Court has held that where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant will apply unless 
Congress provided otherwise or permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary did so.  
Karnas, supra.  

Additionally, the Court has held that when, as in the instant 
case, a diagnostic code provides for compensation based upon 
limitation of motion, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 (2000) must be considered, and examinations upon which 
the rating decisions are based must adequately portray the 
extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca, supra.  See also Schafrath, supra.  As 
the veteran's service-connected muscle-related disabilities 
have not been medically evaluated since 1999, another 
examination should be conducted in order to evaluate the 
current nature and severity of the veteran's left radius and 
ulna as well as his left upper arm.  To this, the Board notes 
that VA has a duty to conduct a thorough and contemporaneous 
medical examination under appropriate circumstances.  See 38 
C.F.R. § 3.326 (2000); Green v. Derwinski, 1 Vet. App. 121, 
123 (1991); Lineberger v. Brown, 5 Vet. App. 367, 369 (1993); 
Waddell v. Brown, 5 Vet. App. 454 (1993).  See also Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

The veteran asserts that as a result of his service-connected 
PTSD disability, he has nightmares of Vietnam about three 
times a week, tends to stay to himself, has problems 
sleeping, and experiences irritability.  See VA PTSD 
examination report, dated in July 1999.

The Board also points out that the regulations governing the 
evaluation of mental disorders were amended in the Schedule, 
effective November 7, 1996.  The veteran is shown to have 
been provided with both regulations concerning his instant 
claim.  See Karnas, supra.  

The most recent evaluation of the veteran's psychiatric state 
is shown in the form of a VA PTSD mental disorders 
examination conducted in July 1999.  It was noted that the 
veteran was unemployed, seemed to be isolated and withdrawn, 
and that he had not sought either therapy or hospitalization 
for his psychiatric-related difficulties.  The diagnoses were 
shown to include PTSD, mild by history (partial remission); 
status post polysubstance abuse, allegedly in remission; 
alcohol abuse, allegedly in remission; and mixed personality 
disorder, with antisocial, passive aggressive and schizoid 
features.  A Global Assessment of Functioning (GAF) scale 
score of 50 was provided.  The examiner also noted that the 
veteran had impressed him as being in a state of good 
remission considering what he had been through, and that the 
current 30 percent rating was quite appropriate.  The 
examiner also mentioned that it was unclear why the veteran 
could not work.  

The examiner further indicated that the veteran's currently 
assigned GAF score of 50 should be considered essentially 
totally due to his PTSD, from a psychological standpoint, 
since the alcohol and polysubstance abuse was allegedly in 
full remission.  As to the reason the veteran was not 
working, the examiner noted that the veteran had indicated 
that this was due to chest pain and his physical problems; 
the examiner added that he was not in a position to comment 
on how much the veteran's physical problems detracted from 
his GAF at that time.  The examiner concluded by opining that 
it was best to consider that the veteran's current GAF score 
was essentially due to his PTSD.  

Also of record is an addendum report to the July 1999 VA 
mental disorders examination.  This addendum, dated in 
September 1999, was completed by the same physician who 
conducted the July 1999 examination, and shows that the 
veteran was reevaluated at that time.  The physician 
mentioned that the veteran had made profound progress in the 
areas of his alcohol and substance abuse problems.  He added 
that the veteran's personality disorder, in and of itself, 
could cause the veteran's current problems concerning his 
unemployment.  In terms of breaking down the veteran's GAF, 
the physician noted that while his total GAF was 50, without 
the use of alcohol the GAF may rise to 55.  He did not think 
that the veteran's use of marijuana would affect the 
veteran's GAF score in either direction.  It was also noted 
that the effects of the veteran's mixed personality disorder 
might account for a 20 point shift from 50 to 70 if the 
veteran did not have a personality disorder.  It was also 
noted that the veteran claimed that Social Security had 
stopped paying him for previously reimbursed drug and alcohol 
problems several years ago.  This, the Board notes, is 
contrary to the previously mentioned information which 
alluded to the fact that the veteran was in fact in receipt 
of SSA disability benefits.  As part of this remand, it 
should be ascertained whether in fact the veteran is, or ever 
was, determined to be entitled to SSA disability benefits.  

In addition, concerning the veteran's claim for entitlement 
to a total rating for compensation purposes based on 
individual unemployability, as shown on his VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, dated in June 1999, the veteran indicated 
that he had last worked in August 1995.

The Board notes that the VA physician who conducted the 
above-mentioned July 1999 VA psychiatric examination noted 
that it was unclear why the veteran could not work.  
Additionally, review of the above-discussed July 1999 VA 
muscles examination shows that while the examiner pointed out 
that the veteran had significant functional impairment on the 
basis of significant structural change, weakness, and 
incoordination, the examiner did not render an opinion as to 
the veteran's employability.  

Additionally, the veteran's attorney, in a letter dated in 
June 1999, requested, in part, that VA afford the veteran a 
social and industrial survey to measure his abilities to 
function in a social and industrial setting.  Review of the 
record does not reveal that such an examination has been 
accomplished, and the Board is of the opinion, based upon the 
factual scenario of this case, that a social and industrial 
survey should be undertaken by a VA social worker to clarify 
the veteran's occupational history and to determine, as best 
as possible, the work impairment which he confronts as a 
result of the manifestations of his service-connected 
disabilities.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain all VA and non-VA 
medical records pertaining to recent 
treatment for the disabilities at issue.  
The RO should then obtain all records 
which are not on file.  All records 
obtained should be added to the claims 
folder.  

2.  The RO should attempt to obtain 
medical records associated with all 
treatment afforded the veteran at the VA 
medical facility located in San Diego, 
California subsequent to April 1999.  All 
records obtained should be associated 
with the claims folder.

3.  The RO should contact the SSA in 
order to obtain copies of any and all 
decisions pertaining to disability 
determinations of the veteran, as well as 
copies of the medical records upon which 
any decision(s) was based.  All of these 
records are to be associated with the 
claims folder.

4.  A VA social and industrial survey 
should be undertaken by a social worker 
for the purpose of obtaining information 
in reference to the veteran's activities 
and occupational history.  The social 
worker should elicit and set forth 
pertinent facts regarding the veteran's 
education and employment history, and 
social and industrial capacity.  With 
regard to his employability, the veteran 
should be asked to provide the names and 
addresses of businesses where he has 
worked and or sought employment.  Any 
potential employment opportunities should 
be identified.  The veteran's day to day 
functioning and activity level should be 
determined and recorded.  The claims 
folder must be made available to the 
social worker in conjunction with the 
survey as it contains important 
historical data.

5.  A VA examination should be conducted 
by an orthopedist in order to determine 
the nature and severity of the wound 
residuals to Muscle Groups VII and VIII 
of the left radius and forearm and to 
Muscle Group V of the left upper arm.  
All testing, including X-rays, deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
are to be made available to, and reviewed 
by, the examiner in conjunction with the 
examination.  The affected joints should 
be examined for degrees of range of 
motion.  The examiner should also be 
asked to note the normal ranges of motion 
of the affected parts.  Additionally, the 
examiner should be requested to determine 
whether the affected joints exhibit 
weakened movements, excess fatigability, 
or incoordination attributable to the 
service-connected disability.  The 
examiner should also provide an opinion 
as to the degree of any functional loss 
that is likely to result from a flare-up 
of symptoms or on extended use.  It is 
also requested that the examiner identify 
all Muscle Groups involved.  The extent 
of the involved areas of multiple scars 
of the left elbow, right arm (including 
shoulder), right leg, left buttock, and 
face, should be reported in detail, 
including measurement of the areas of the 
scarring.  The orthopedic examiner should 
specifically state whether the scars 
cause any pain and/or limitation of 
function of any part.  The examiner 
should also render an opinion as to the 
effect that the veteran's service-
connected left forearm and upper arm 
disabilities has on his ability to obtain 
and maintain gainful employment, and, in 
addition, the effect that each disability 
has on his ability to function on a day-
to-day basis.

The examiner should review the veteran's 
entire medical history prior to offering 
an assessment of industrial and social 
impairment directly due to his service-
connected left forearm and left upper arm 
disabilities.  The report should include 
a complete rationale for all opinions 
expressed.  

6.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his service-connected PTSD.  
The claims folder and a copy of this 
Remand must be made available to the 
examiner prior to the examination so that 
he or she may review pertinent aspects of 
the veteran's history before the 
examination.  All clinical findings 
should be reported in detail.  Such tests 
as the examining physician deems 
necessary should be performed.

The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
veteran's service-connected PTSD, as 
opposed to any symptoms and clinical 
findings shown to be attributable to 
other disorders, such as alcohol and drug 
abuse, and mixed personality disorder, if 
diagnosed.  Specifically, the examiner is 
to determine the impairment in the 
veteran's ability to perform self-care 
and to converse.  Other factors to be 
evaluated include the presence of a 
depressed mood; anxiety; suspiciousness; 
chronic sleep impairment; memory loss; 
flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; 
existence and frequency of panic attacks; 
difficulty understanding complex 
commands; impaired judgment; impaired 
abstract thinking; and difficulty in 
establishing and maintaining effective 
work and social relationships.  If 
manifested, the severity of each symptom 
should be explained.  Overall, the 
examiner is to render an opinion as to 
the overall social and occupational 
impairment caused solely by the veteran's 
PTSD.  Based upon a review of the record 
and the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) score provided in the 
Diagnostic and Statistical Manual for 
Mental Disabilities, indicating the level 
of impairment produced by the service-
connected PTSD.

7.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green, supra, at 124; Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

8.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

9.  After the development requested above 
has been completed to the extent 
possible, the RO should review the record 
and re-adjudicate the matters on appeal.  
In this regard, the RO should indicate in 
a rating decision the current rating 
assigned for the veteran's service-
connected shell fragment wound residuals 
(SFW), with retained foreign bodies and 
scars, of the left elbow, right arm 
(including shoulder), right leg, left 
buttock, and face, to include whether an 
increased evaluation is warranted and 
consideration of 38 C.F.R. § 3.952 
(2000).

Regarding the PTSD claim, the RO should 
consider the rating criteria effective 
before and after November 1996 and apply 
the criteria most favorable to the 
veteran.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective before 
and after November 1996).  See also 
Karnas, supra.  

The RO should also, after its review of 
the complete evidentiary record 
determined whether a total rating for 
compensation purposes based on individual 
unemployability may be granted on a 
schedular basis under 38 C.F.R. § 4.16(a) 
(2000), and, if not, whether the claim 
for such a rating should be referred to 
the appropriate official for 
extraschedular consideration under 
38 C.F.R. § 4.16(b) (2000).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the veteran's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO; however, the veteran is advised 
that failure to cooperate by reporting for examinations may 
result in the denial of the claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


